PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/270,583
Filing Date: 7 Feb 2019
Appellant(s): TOYOBO CO., LTD.



__________________
JOHN KILYK, JR.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkawa et al. (US 2003/0068534) in view of Matsuda et al. (US 5,856,017) and Mayuzumi et al. (JP 2011-202268).
Regarding claim 1, Ohkawa teaches a barrier-forming film having a vapor deposited film of an inorganic oxide such as aluminum oxide formed on one side of a substrate film comprising biaxially-oriented polyethylene terephthalate and a manufacturing method thereof (“a method for manufacturing a rolled gas barrier film comprising an inorganic compound thin film formed on at least one surface of a plastic film”) (pg. 1, paragraphs [0001] and [0010]). The inorganic oxide layer may also be formed as a single layer or may be a multi-layer film formed by laminating two or more layers (pg. 6, paragraph [0076]). A variety of metal oxides may be used for the inorganic oxide layer including aluminum oxide and magnesium oxide (pg. 8, paragraph [0105]). The inorganic oxides may be used in combination (“the inorganic compound thin film contains aluminum oxide, magnesium oxide and optionally other components”) (Pg. 8, Paragraph [0112]). The thickness of this layer is preferably from about 50 Å to 1000 Å (5 nm to 100 nm) (pg. 8, paragraph [0111]). The inorganic layer is formed on a sheet of a polypropylene resin or a polyester resin (pg. 4, paragraph [0050]). This layer is preferably 9 to 50 μm thick (pg. 5, paragraph [0056]). The inorganic oxide films may be formed by vapor deposition of an inorganic oxide onto a winding substrate film (“step of forming the inorganic compound thin film by heating and vaporizing” & “a step of winding the plastic film on which the inorganic compound thin film is formed to the make the rolled gas barrier film”) (Pg. 8, Paragraph [0116]).  The vapor deposition may be done by electron beam heating (Pg. 8, Paragraph [0104]). 
Ohkawa is silent with respect to the vapor-deposition of the inorganic oxides taking place by heating aluminum oxide particles and magnesium oxide particles having diameters of 2 to 6 mm to make vapors separately, mixing the vapors in the vapor phase and then depositing the vapors on at least one surface of the plastic film.
Matsuda teaches a gas barrier film including a plastic film and a thin film which is made of a composition containing an oxide as a main component and is formed on at least one surface of the plastic film (Abstract). The oxide as the main component may be an aluminum oxide and a magnesium oxide and may contain mixtures of the two (Col. 3, Lines 38-52). The thin films are formed by physical vapor deposition techniques including electron beam heating (Col. 6, Line 66-Col. 7, Line 5). When two or more kinds of evaporation source materials are used, each material is loaded separately into different crucibles and is each heated by different heating sources (Col. 7, Lines 17-23). Furthermore, each of examples 1-6 heat metal and inorganic particles having sizes of 3 to 5 mm in order to form the inorganic oxide layers (Col. 9, Line 56-Col. 12, Line 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the inorganic oxide layer of Ohkawa with aluminum oxide and magnesium oxide such that the aluminum oxide and magnesium oxide particles, preferably having a size range of 3 to 5 mm as taught by the examples in Matsuda, are heated separately with different heating conditions and then deposited on the plastic film, as taught by Matsuda which also teaches a gas barrier film including an inorganic oxide layer on a plastic substrate.
Ohkawa et al. is silent as to the ratio of magnesium oxide to aluminum oxide being between 13% and 85% by mass, 13% to 25% by mass, and 70% to 85% by mass in which the water vapor transmission rate of the film is not more than 50% after being treated at 40°C and 90% RH for 50 hours. 
Mayuzumi et al. teaches a thin film sheet that includes a vapor deposited material and the thin film sheet is excellent is various characteristics, such as transparency and gas barrier properties (paragraph [0001]). The vapor-deposited material is formed from a first and second oxide powder in which the first powder is aluminum oxide and the second powder is chosen from the group consisting of zinc oxide, magnesium oxide, and calcium oxide (paragraph [0009]). The ratio of the first powder and the second powder is in the range of 5-85:95-15 (paragraph [009]). The table below shows the conversion from molar percent to mass percent. The ranges for the mass percent of the first powder in the case of aluminum oxide and magnesium oxide then become 12-93: 88-7.
Component
Mole %
Moles
Molecular Weight
Mass
Mass Percent
Aluminum Oxide
5%
5.00
101.96
509.80
12%
Magnesium Oxide
95%
95.00
40.304
3828.88
88%
Total
100%
100.0
 
4338.7
100%
Aluminum Oxide
85%
85.00
101.96
8666.60
93%
Magnesium Oxide
15%
15.00
40.304
604.56
7%
Total
100%
100.0
 
9271.2
100%


This is done in order to impart high gas barrier properties to the film (paragraph [0026]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the barrier-forming film as taught by Ohkawa et al. in which there are two layers in which one is formed from aluminum oxide and the second is formed from magnesium oxide in the ratios taught by Mayuzumi et al. in order to impart higher gas barrier properties to the film. 
Additionally, the modified film taught by Ohkawa et al. and Mayuzumi et al. would have been obvious to possess the property of having a rate of change of water vapor transmission rate below 50% after being treated at 40°C and 90% RH for 50 hours as it has been found that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Additionally, although the range for the thickness of the inorganic oxide layer and the range of magnesium oxide in the inorganic oxide layer are not the same as the range of the instant claims. The thicknesses are overlapping and the magnesium oxide mass percentage lies inside the instant claims. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
 Regarding claims 2 and 3, Ohkawa teaches the films as discussed above with respect to claim 1. As discussed above, the inorganic oxide layer may be formed by vacuum vapor deposition and electron beam heating (Pg. 8, Paragraphs [0103]-[0104]).
Regarding claims 4-6, Ohkawa teaches the films as discussed above with respect to claims 1-3. As discussed above with respect to Mayuzumi, the content range for magnesium oxide is in the range of 7% by weight to 88% by weight.
Although the ranges for the content of the magnesium oxide are not the same, they do overlap. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claims 7-9, Ohkawa teaches the films as discussed above with respect to claims 1-3. As discussed above, the substrate film may have a thickness of 9 to 50 microns. 

(2) Response to Argument
With respect to the rejection of claim 1 over the cited art of Ohkawa, Matsuda and Mayuzumi, appellant asserts, on pages 6-10, the instantly claimed invention directed towards a method of manufacturing a gas barrier film is non-obvious such that the cited art fails to teach the combination of limitations required by the claim, particularly, the limitations of “a step of forming the inorganic compound thin film by heating and vaporizing aluminum oxide particles having a particle size of 2 to 6 mm and magnesium oxide particles having a particle size of 2 to 6 mm to make vapors separately, mixing the vapors in the vapor phase, and then depositing the vapors on at least one surface of the plastic film,” “the ratio of magnesium oxide is not less than 13 mass% and not more than 85 mass% of the total mass of aluminum oxide and magnesium oxide contained in the inorganic thin film compound,” and “the gas barrier film has a rate of change of water vapor transmission rate of not more than 50% after being treated at 40°C and 90% RH for 50 hours.” In particular, appellant asserts that the unexpected results concerning the change in water vapor transmission rate are obtained when the ratio of magnesium oxide is maintained in this claimed range in combination with this particular method and that Mayuzumi teaches various examples containing magnesium oxide which are inside this claimed range yet teaches a change in water vapor transmission rate that is outside of the claimed range such that the method of forming the film additionally has an effect on the transmission rate. Appellant further asserts that the combination of Ohkawa in view of Mayuzumi and Matsuda fails to teach these limitations in that Mayuzumi fails to teach the separate heating of the materials and then mixing said materials in the vapor phase before application onto a plastic film. Lastly, on pages 10-14, appellant asserts that Matsuda fails to provide any benefit to separately heating the oxide materials before being combined in the vapor phase and that one of ordinary skill would have applied the heating methods of Matsuda to the methods of Mayuzumi such that the particle sizes in Matsuda are on the scale of millimeters and those of Mayuzumi are on the scale of microns. 
The examiner first notes that the primary reference of Ohkawa teaches a gas barrier film and a method of forming the gas barrier film which includes the steps of applying a vapor deposited inorganic film to a winding substrate by use of various heating methods including electron beam heating (Pg. 8, Paragraphs [0104] and [0116]). Ohkawa additionally teaches the use of a variety of inorganic oxides in the vapor-deposited film including aluminum oxide and magnesium oxide in addition to the oxides being used in combination (Pg. 8, Paragraph [0105] and [0112]). Ohkawa further describes the methods of heating the metal oxides in a crucible in order to evaporate the material allowing it to be applied to the winding substrate (Pg. 8, Paragraph [0115]). Ohkawa is merely silent with respect to separately heating the combination of inorganic oxides each with particle sizes of 2 to 6 mm. To this point, the rejection turns to the cited art of Matsuda who also teaches a gas barrier film and a method of making the same (Abstract). In particular, the gas barrier films of Matsuda are formed with aluminum oxide as a main component which may further be used in combination with other oxides, such as magnesium oxide (Col. 3, Lines 38-52). The methods of forming the gas barrier film, similarly to Ohkawa, include winding a plastic substrate and applying the inorganic oxides in a vapor phase by electron beam heating, and during the process of heating, when using two different oxides, each is loaded into a separate crucible or are separated by a carbon plate and then subsequently heated separately (Col. 6, Line 55-Col. 7, Line 23). Furthermore, each of the examples of Matsuda illustrate heating the inorganic oxides having particle sizes of between 3 and 5 mm (Col. 9, Line 56-Col. 12, Line 67). As such, the rejection now teaches the combination of the methods of Ohkawa, including heating various oxides by means of a crucible and applying the vapors of the inorganic oxides to a winding roll, with those of Matsuda, which further teaches heating each of the inorganic oxides in their own crucible with particle sizes of 3 to 5 mm such that both methods are directed towards the vapor deposition of inorganic oxides onto a plastic substrate in order to form a gas barrier film. The rejection then turns to Mayuzumi in order to teach the content of the magnesium oxide in the vapor deposited layers above. In particular, Mayuzumi teaches a gas barrier film and the method of manufacturing the methods of said gas barrier films (Paragraph [0001]). The films are taught to be formed from vapor-deposited materials including aluminum oxide as a main component in combination with another inorganic oxide, including magnesium oxide (Paragraph [0009]). The ratio of the first powder, being aluminum oxide, to the second powder, being magnesium oxide, is kept in the range of 5-85:95-15 as a molar ratio which was converted to a mass ratio for the content of magnesium oxide being 7 mass% to 88 mass% as discussed in the rejection above (Paragraph [0009]). The ratios are taught to be in this range in order to provide high gas barrier properties to the film. Therefore, the rejection now teaches the methods of Ohkawa in view of Matsuda as described above, such that the combinations of inorganic oxides include aluminum oxide and magnesium oxide such that the magnesium oxide is present in a range from 7 mass% to 88 mass%. Lastly, the rejection identifies the identical structures and identical methods of the instant invention and those described above in order to teach the combination having identical properties as well, including the change in water vapor transmission rate a required by claim 1. 
With respect to appellant’s arguments regarding unexpected results obtained when combining the claimed methods with the ratio of magnesium oxide, the examiner first notes that MPEP 716.02(d)(II) requires “To establish unexpected results over a claimed range, appellants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” In this case, appellant’s established data, which is summarized in Table 1 in the instant specification, does not provide a sufficient number of tests both inside and outside of the claimed magnesium range. Furthermore, the data fails to illustrate the effect of the method including steps of heating the aluminum oxide and the magnesium oxide separately before mixing in the vapor phase. With respect to the magnesium oxide content, the data only illustrates a single data point outside of this claimed range at 94% magnesium oxide resulting in a change in water vapor transmission of 130%. Every other example and comparative example illustrate a content for magnesium oxide inside of the claimed range with the lowest and highest values being 13% and 85%. No other data is provided below the claimed range of 13%. Furthermore, the range as taught by Mayuzumi includes values of up to 88% by mass, which is less than the 94% by mass in comparative example 1. As such, appellant’s submitted data fails to be persuasive with establishing the content of magnesium oxide as a critical range showing unexpected results. Again, as discussed above, the data also fails to be persuasive such that there is insufficient data provided illustrating the method being critical to achieving the change in water vapor transmission rate. There is only one example in which the aluminum oxide and the magnesium oxide are heated together, and not separately (see comparative example 1) and the content of magnesium oxide is 94% (thus, outside of the claimed range). Every other example is formed by separately heating the materials (See Paragraphs [0066]-[0086] of the instant Specification PGPUB). In other words, each of the examples (both comparative and inventive) do not have a sufficient number of data points with oxide concentrations inside and outside the range and heating occurring separately vs. together, in order for one of ordinary skill in the art to safely conclude that the oxide concentration and heating step is critical to the final product. Even further, appellant’s provided data fails to illustrate criticality of the claimed range of the particles being in a size from 2 to 6 mm. Every example illustrates a particle size from 3 to 6 mm and does not illustrate the disadvantages to using particle sizes outside of this claimed range (See Instant Specification, PGPUB, Paragraphs [0066]-[0086]). 
With respect to appellant’s arguments regarding the examples in Mayuzumi, the examiner notes that the appellant appears to call out examples 36 and 37 of Mayuzumi illustrating that the content of magnesium oxide to aluminum oxide is inside the claimed range, yet still results in a change in water vapor transmission rate which is outside of the claimed range. However, the examiner notes these example were not referenced in the rejection of claim 1 as discussed above and there is still a general teaching in Mayuzumi utilizing a content ratio of magnesium oxide to aluminum oxide of 7% to 88%. Furthermore, the data of Mayuzumi is not comparable to that of applicant’s inventions due to the changes in water vapor transmission rate being different. In the instant case, the transmission rate of claim 1 is measured specifically at 40°C and 90% RH for 50 hours. However, the transmission rates in Mayuzumi are measured at rates of 100 hours under the conditions of 20°C at a relative humidity of 50% and the films are then left for 100 hours at a temperature of 85°C at 90% RH. As such, the data provided by Mayuzumi and that of appellant’s invention are measured at completely different conditions which one of ordinary skill in the art would appreciate as achieving different properties. Therefore, the examiner contends that the data is non-comparable. 
With respect to appellant’s assertations regarding the combination of Matsuda with Ohkawa and Mayuzumi, the examiner first notes that each of the methods described in the rejection above are directed towards the vapor deposition of inorganic oxides onto a plastic substrate. Additionally, each are formed for the same purpose being a gas barrier film. Additionally, the primary reference of Ohkawa teaches heating inorganic oxides into a crucible which is also taught in Matsuda. Therefore, one of ordinary skill in the art would have appreciated the overlap in materials, methods and fields of endeavor and would have combined the methods of Ohkawa with those of Matsuda including, when using two or more inorganic oxides, heating the materials in separate crucibles before vapor depositing them to the plastic substrate. 
With respect towards appellant’s assertations regarding the combination of Matsuda in view of Mayuzumi and the application of the methods of Matsuda into Mayuzumi, the examiner notes that the methods of Matsuda are not being applied to Mayuzumi. As discussed above, the methods of Ohkawa are further defined by the methods of Matsuda including heating multiple inorganic oxides into separate crucibles with particle sizes of 3 to 5 mm wherein both methods are significantly overlapping, both materials of the methods are significantly overlapping and the fields of endeavor are identical. Mayuzumi is introduced into the rejection in order to teach the combination of inorganic oxides being used are aluminum oxide and magnesium oxide with the content of magnesium oxide being 7% to 88% in order to impart higher gas barrier properties to the films of Ohkawa. Therefore, the ultimate combination of references is Ohkawa in view of Matsuda in order to teach the method steps of separately heating the oxides and further in view of Mayuzumi to teach the oxides which are heated separately are aluminum oxide and magnesium oxide at the above content ratio. 
Ultimately, the examiner contends that appellant’s assertions are unpersuasive and the current rejection in view of Ohkawa, Matsuda and Mayuzumi renders obvious each of the limitations of claim  1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL P DILLON/Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.